 In the Matter Of UTILITY ELECTRIC STEEL FOUNDRYandUNITED STEEL-WORKERS OFAMERICA, UTILITY STEEL DIVISION, LOCAL 2018, C. I. 0Case No. 01-R-0513.-Decided November 09,1944ILatham e1 Watkins, byMr. Paul R. Watkins,of Los Angeles, Calif.,for the Company.Mr. Gilbert C. Anaya,of Los Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, UtilitySteel Division, Local 2018, C. I. 0., herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Utility Electric Steel Foundry, Vernon,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeCharles M. Ryan, Trial Examiner. Said hearing was held at Los'Angeles, California, on November 10, 1944.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUtility Electric Steel Foundry operates a plant at Vernon, Cali-fornia, where it is engaged in the manufacture of carbon and alloysteel castings.During its fiscal year ending in October 1944, the Com-pany purchased raw materials valued in excess of $500,000 approx-imately 60 percent of which originated outside the State of California.59 N. L.R. B., No. 130.655618683-45-vol. 59-43 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the same period the Company produced products valued inexcess of $2,000,000, about 30 percent of which was shipped to pointsoutside the State of California.We find that the Company is engaged in commerce within themeaning ofthe National Labor Relations Act.11.THEORGANIZATION INVOLVEDUnited Steelworkers of America, Utility Steel Division, Local 2018,is a labor organizationaffiliatedwith the Congress of Industrial Or-ganizations,admitting to membership employees of the Company.III. THEQUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with the parties, that all production andmaintenance employees of the Company, excluding office employees,guards, executives, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The 'Company contends that its employees presently in the armedforces of the United States should be afforded an opportunity to vote.'The Field Examiner reported that the Union presented 97 authorization cards bearingnames of persons who appgar on the Company's pay roll of October 15, 1944There areapproximately 240 employees in the appropriate unit. UTILITY ELECTRIC STEEL FOUNDRY657We are not unmindful of the fact that employees on military leaveretain their status as employees and, therefore,have a real interest inthe choice of a bargaining representative.For this reason, our Direc-tion of Election will provide, as has-been the case in the past, thatthose who appear at the polls in the election shall be allowed to voteif otherwise eligible.The Company urges, however, to assure an op-portunity for all employees in the armed forces to vote, a provisionshould be included in the Direction of Election requiring the RegionalDirector to mail ballots to each such employee.,We find such a sug-gestion to be unfeasible for the reasons stated inMatter of Mine SafetyAppliances Co.,55 N. L. R. B.1190.When it is determined that serv-icemen have returned to their employment in sufficient numbers sothat they comprise a substantial percentage of the employees in anappropriate unit in which we have certified a collective bargainingrepresentative,a new petition for the investigation and certification ofa bargaining agent may be filed with the Board.In this manner, em-ployees in the armed forces, who were unable to cast a vote,will beafforded an opportunity to affirm or change the bargaining agentselected in their absence.The Company contends that employees who have not been employedfor a period of 3months should be ineligible to vote in the election.The Union urges that they be deemed eligible. It appears that newemployees do not qualify for the Company's pension,insurance, sickand accident benefit plans until they have been employed for a periodof 3 months.At the end of 3 months all new employees automaticallyacquire the status of regular employees.The record indicates thatthere is no substantial difference between the status of probationaryand that of the regular employees.Accordingly, we find that theyare eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwith UtilityElectricSteel Foundry, Vernon, California, an election by secret ballot shallbe conducted as early as possible, but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subject 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since,quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby United Steelworkers of America, Utility Steel Division, Local2018, C. I. 0., for the purposes of collective bargaining.